— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered May 2, 1984, convicting him of murder in the second degree, manslaughter in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Although the court’s charge on burglary in this case was inaccurate concerning the element of entering or remaining unlawfully in a building (see, Penal Law § 140.00 [5]), we find that the error does not require reversal. The record establishes that even assuming that the defendant had permission to enter the apartment in which the shooting occurred, that permission had been obtained solely through the deception of a codefendant. Entry through deception is the same as entry without license or privilege for purposes of the statute (see, People v Thompson, 116 AD2d 377, 381). Given the overwhelming evidence of guilt in this case, we find that the error in the charge was harmless.
We have considered the defendant’s remaining contentions, *530including those raised in his supplemental pro se brief, and find that they are either unpreserved for appellate review or without merit. Mollen, P. J., Mangano, Brown and Harwood, JJ., concur.